Opinion issued May 4, 2021




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-20-00822-CV
                           ———————————
  ALEX R. HERNANDEZ, JR. PLLC AND ALEX R. HERNANDEZ, JR.,
                          Appellants
                                       V.
        THE ADDICTION, LLC AND TAMMIE BROWN, Appellees


                   On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Case No. 2020-18795


                         MEMORANDUM OPINION

      Appellants, Alex R. Hernandez, Jr. PLLC and Alex R. Hernandez, Jr., have

filed an unopposed motion to dismiss their appeal. No opinion has issued in this

appeal. Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a)(1). We dismiss any other pending motions as moot.
                                 PER CURIAM

Panel consists of Justices Kelly, Landau, and Hightower.




                                        2